DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, (“RCE”) including the fee set forth in 37 CFR 1.17(e), was filed on 7/06/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/06/2021 and 6/25/2021 have been entered. 
Response to Amendment
This action is in response to the amendment filed 6/25/2021 and the RCE filed 7/06/2021 from which Claims 1-15 are pending of which Claims 8-15 are withdrawn, and from the claims considered, Claim 1 was amended.  .  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites “. . . wherein the carbon black in the outer release layer comprises at least about 1.5 wt.% by total weight of silicone polymer” which is confusing and indefinite whether the amount is based on the silicone polymer or silicone polymer matrix that is included in a cured outer release layer or whether the amount is for a pre-cured composition.  Also the term “the outer release layer” lacks antecedent basis because the term in Claim 1 from which Claim 2 depends is “cured outer release layer”   
Claim 5 recites formula (II) with n as an integer of at least 1 which is confusing an indefinite whether with n at around 100,000 or more is the compound a trisiloxane or a silyloxy modified polyether?
Claims 6-7 both recite “the silicone polymer” from Claim 1 from which claims 6-7 depend a cured other release layer includes therein a silicone polymer matrix, therefore the term “the silicone polymer” lacks antecedent basis and is confusing and indefinite whether this is the silicone polymer of the matrix or an additional silicone polymer.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0369722, Soria et al. hereinafter “Soria” in view of U.S. 2008/0032072, Taniuchi hereinafter “Taniuchi” further in view of U.S. 2009/0047597, Felder et al. (hereinafter “Felder”) evidenced by: U.S. 2013/0337184, Soria et. al. (hereinafter “Soria 2”), U.S. 20170329261, Salalha (hereinafter “Salalha”) and U.S. 2015/0080217, Knieriem et. al. (hereinafter “Knieriem”).   
Regarding Claims 1 and 6-7, Soria discloses in the entire document particularly in the abstract and at ¶s 0012-0017, 0022. 0026 and Figs. 1-2, an electrostatic printing apparatus comprising a photoconductive member and an intermediate transfer member comprising a support portion and a silicone outer release layer ¶ and Figure 2).  A curable first primer is on the substrate; b) a curable second primer is on the substrate; c) a curable silicone release formulation is on the curable first and second primers; and the first primer, the second primer and the release formulation are cured {reading on cured outer release layer}.  From ¶ 0026 the silicone release layer can comprises a vinyl silicone oil and a silicon hydride crosslinker.  The silicone release layer may also comprise at least one of: a catalyst comprising platinum, for example a Karstedt type catalyst or a Pt(O) complex {reading on Claim 6 and alkene groups linked to the silicone chain and silicone hydride crosslinker and cure catalyst for Claim 7} with vinylsiloxane ligands; an inhibitor, for example an acetylenic alcohol, tetramethyltetravinylcyclotetrasiloxane or tetramethyldivinyldisiloxane; and a filler, for 
From Fig. 1 and ¶s 0001 and 0012 digital offset color technology combines ink-on-paper quality with multi-color printing on a wide range of paper, foil and plastic substrates. These digital printing presses offer cost-effective short-run printing, on-demand service and on-the-fly color switching.  Digital offset printing system (100) is exemplified by a digital Liquid Electro Photographic (LEP) printing system. The term "Liquid Electro Photographic" or "LEP" refers to a process of printing in which a liquid toner is applied onto a surface having a pattern of electrostatic charge, to form a pattern of liquid toner corresponding with the electrostatic charge pattern.  This pattern of liquid 
However Soria does not expressly disclose a surfactant in the release layer.  
Taniuchi is directed as is Soria to an image transfer process involving an intermediate transfer body or member as discloses in the abstract, Figs, 1-2 and 4a-4c and at ¶s 0002, 0013, 0029, 0036-0049, 0067, 0086-0087, 0102 and 0107 for a method of forming an image, which allows a high quality image to be formed on an intermediate transfer body including a surface layer with an ink-repelling property, and then to be transferred at a high transfer rate, and provides an image forming apparatus therefor as in ink-jet printing a printed product.  An ink image is formed, for instance from a computer connected to an image supply apparatus (See Fig. 2), on the intermediate transfer body, on the surface of which an oil and a water-soluble surfactant having surface tension in a range between more than 0 times and not more than 1.1 times of that of the oil are present.  Subsequently, the formed ink image is transferred to a recording medium.  The intermediate transfer body 1 is provided with an ink image formed thereon by the ink-jet recording head 5, and contacts the recording medium 9 to transfer the ink image thereto.  For this reason, the surface layer thereof is preferably made of an elastic material.  The increase in the transfer rate of the ink image is important for the steady achievement of a high quality image.  The pending amended claim 1}.
FIG. 4B shows an example which uses a silicone rubber as the surface layer 2, containing the water-soluble surfactant having a surface tension 1.1 times larger than that of the silicone oil.  If the surface tension of the water-soluble surfactant is larger than that of the silicone oil, the water-soluble surfactant hardly bonds with the silicone oil.  In such a case, as shown in FIG. 4B, the water-soluble surfactant is left inside the silicone rubber, and only the 
On the other hand, FIG. 4C shows an example which uses a silicone rubber as the surface layer 2, containing the water-soluble surfactant having a surface tension not larger than that of the silicone oil.  If the surface tension of the water-soluble surfactant is smaller than that of the silicone oil, the water-soluble surfactant well bonds with the silicone oil.  In such a case, as shown in FIG. 4C, the water-soluble surfactant in addition to the silicone oil bleeds out on the surface.  Accordingly, the water-soluble surfactant and the silicone oil coexist on the surface of the surface layer 2, and thereby both the suppressive effect on ink repellency produced by the surfactant and the release effect produced by the oil (high transfer rate effect) can be satisfied.  The water-soluble surfactant, cationic, anionic, nonionic, amphoteric, can be silicon surfactants.  The oil and the water-soluble surfactant are necessary to be present on the surface of the intermediate transfer body at the same time.  The water-soluble surfactant is caused to properly ooze on the intermediate transfer body together with the oil, as shown in FIG. 4B.  In this case, the added water-soluble surfactant has a high affinity with the oil which will ooze, i.e., has a surface tension equivalent to or less than that of the oil.  This causes the oil and the water-soluble surfactant to always be present on the surface of the intermediate transfer body 1.  
From ¶s 0067-0068 a small amount of the reaction liquid is preferably applied in view of the flow and drying property of the ink image.  Accordingly, it is 
From example 3 the intermediate transfer body is a two-liquid RTV type (room temperature vulcanizable) silicone rubber having a rubber hardness degree of 40º (KE-12 available from Shin-Etsu Chemical Co., Ltd.) was used as a raw material and this silicone rubber generates sufficient oil bleed even if an oil is not added.  For this reason, only 10% of a water-soluble surfactant (SURFLON S131 available from SEIMI CHEMICAL Co., Ltd, surface tension 15.5 mN/m-water 0.1%) was added to the raw material rubber.  An oil component which oozes from the silicone rubber has a surface tension of about 20 mN/m.  The surface tension of the added water-soluble surfactant is sufficiently lower than this value.  A predetermined amount of a curing agent was added to the above rubber raw material, and this mixture was kneaded.  Then, the product was applied and formed in a planar form with a thickness of 0.2 mm on an aluminum plate (base) with a thickness of 0.2 mm which had been primer-treated on the surface thereof.  The above product was cured, and then wound and fixed on a drum made of aluminum to form an intermediate transfer body {reading on the pending amended claim 1}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Soria an intermediate transfer member with an outer cured release layer having included therein a silicone vinyl oil with a silicone hydride crosslinker, and cure catalyst for addition reaction and carbon black, as afore-described, where from Taniuchi for a release layer with a silicone oil included a water-soluble surfactant such as silicone surfactants are included motivated to have surface tension in a range between more than 0 times and not more than 1.1 times of that of the silicone oil so that the surface tension of the water-soluble surfactant is smaller than that of the silicone oil, the water-soluble surfactant well bonds with the silicone oil so that the water-soluble surfactant and the silicone oil ooze from being included in the cured release layer to coexist on the surface layer for ink repellency produced by the surfactant and the release effect produced by the oil for high transfer rate effect as for Claims 1 and 6-7.  Such a combination of Soria and Taniuchi has a reasonable expectation of success with the inclusion of silicone oil and silicone surfactants because both Soria and Taniuchi have silicone layers for the release layer for the intermediate transfer member for high transfer rate.   
However Soria in view Taniuchi does not expressly disclose that the silicone surfactant is trisiloxane.  
Felder is directed as is Soria in view of Taniuchi to producing an image with an intermediate transfer body or transfer-assist layer as disclosed at ¶s 0010, 0018-0019, 0070, 0081, 0085, and 0097, with a donor element useful in an assemblage for imaging by exposure to radiation.  In one embodiment the donor element for use in a radiation-induced thermal transfer process comprising: a substrate; a transfer-assist layer disposed adjacent the substrate comprising one or more water-soluble or water-dispersible radiation absorbing compound(s); and a transfer layer disposed adjacent the transfer-assist layer opposite the substrate, at least a portion of the transfer layer capable of being image-wise transferred from the donor element to an adjacent receiver element when the donor element is selectively exposed to radiation.  
Typically, a radiation absorber is also present in the transfer layer itself, which ensures the release of heat energy throughout the whole thickness of the transfer layer.  Thus, a proportion of the radiation normally passes through the transfer-assist layer to the transfer layer itself to assist in the thermal transfer.  One such component is carbon black.  Carbon black is typically used in conventional transfer-assist layers as a radiation-absorber to convert radiation to the heat required for the thermal transfer.  Pigments for use in the transfer-assist layer as radiation absorbers can be selected from carbon black.  The transfer-assist layer preferably also comprises one or more surfactant(s), preferably anionic and/or nonionic surfactants, to improve wetting of the transfer-assist coating on the surface of the substrate or polymeric substrate.  Suitable surfactants include polyether-modified trisiloxanes, and conventional silicone 
The transfer-assist layer preferably also comprises one or more humectant(s) which are hygroscopic and increase the amount of water present in the donor element under ambient environmental conditions, and/or retain any water present therein under ambient conditions, prior to the use of the donor element in a thermal transfer process.  The presence of a humectant has been found unexpectedly to improve the transfer of material to the receiver element during imaging from the belief that water present in the donor element and specifically in the transfer-assist layer is released from the composite film under the influence of the heat generated by the radiation in the thermal imaging process.  From ¶s 0071 and 0086 the transfer-assist layer has a binder and cross-linking agent which functions to improve the adhesion of the coating to the substrate or polymeric substrate, and also to exhibit some resistance to the solvent of the inks applied as the transfer layer.  From ¶ 0128 the transfer-assist coating on a film is heat-set in an oven at a temperature of about 190º C {reading on curing particularly with cross-linking agents with surfactants include polyether-modified trisiloxanes, and conventional silicone surfactants {reading on surfactants include polyether-modified trisiloxanes included therein the set or cured transfer-assist coating or intermediate transfer body}.   
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Soria as modified an intermediate transfer member with an outer cured release layer having included therein a silicone vinyl oil with a silicone hydride crosslinker, and cure catalyst for addition reaction and carbon black, where a release layer with a silicone oil included a water-soluble surfactant such as silicone surfactants included therein, as afore-described, where from Felder to have as the silicone surfactant or with the silicone surfactant polyether modified trisiloxane surfactant motivated to have improved wettability on the surface of the coating with a reasonable expectation of success in that the polyether modified trisiloxane can be used like a silicone surfactant.  Furthermore the combination of Felder with Soria as modified has a reasonable expectation of success because the silicone surfactant of modified Soria from Taniuchi is for surface tension properties and the wettability of the release layer on the underlying layers and the surface of the release layer itself would impact the surface tension of both and for the latter for improved transferability as for the intermediate transfer member of Claims 1 and 6-7.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Soria in view of Taniuchi further in view of Felder evidenced by Soria 2, Salalha, and Knieriem and further in view of U.S. 6,551,716, Landa et al. (hereinafter “Landa”).   
For Claim 2, Soria in view of Taniuchi further in view of Felder is applied as to Claim 1, however Soria as modified does not expressly disclose the amount of carbon black in the release layer.      
Landa is directed to intermediate transfer members or blankets with silicone release coatings as is Soria as modified as discloses in the title, abstract and at Col. 1 lines 15-19; and Col. 3 lines 25-34 and Col. 6 lines 4-9.  The intermediate transfer member has a silicone release coating on the blanket body portion of the member.   Optionally, the conforming layer and/or the release layer 5 are made somewhat conductive by the addition of carbon black or between 1 % and 10% of anti-static compounds.  The amount of carbon black at 1 to 10% of the silicone release layer reads on the range of pending claim 2 as at least about 1.5 wt.% of carbon black.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Soria as modified an intermediate transfer member with an outer cured release layer with a silicone vinyl oil with a silicone hydride crosslinker, and cure catalyst for addition reaction carbon black and a silicone surfactant such as silicone surfactant polyether modified trisiloxane surfactant included in the cured release layer, as afore-described in Claim 1, where from Landa the carbon black is in a percent from 1 .   
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Soria in view of Taniuchi further in view of Felder evidenced by Soria 2, Salalha, and Knieriem and further in view of U.S. 2006/0128852, Coyle et al. (hereinafter “Coyle”) evidenced by US 2007/0118998, (hereinafter “Barnabas”) further evidenced by US 20060257637, Pereira et al. (hereinafter “Pereira”)  
For Claims 3-5, Soria in view of Taniuchi further in view of Felder is applied as to Claim 1, however Soria as modified does not expressly that the polyether modified trisiloxane surfactant is has a particular HLB or comprises polyalkyleneoxide modified heptamethyltrisiloxane or has a structure of formula (II) of Claim 5.        
Coyle discloses in the abstract and at ¶ 0027 that for curable compositions mold release performance have been achieved by inclusion in the curable coating composition of a relatively small amount, in one embodiment from about 0.01 to about 5 percent by weight, in another embodiment from about 0.1 to about 1 percent by weight, and in yet another embodiment from about 0.1 to about 0.5 percent by weight of the curable composition, of a silicone-containing surfactant. Because silicone-containing surfactants are highly effective at low concentrations relative to the concentrations needed with conventional mold release agents, the silicone-containing surfactants typically do not negatively 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Soria as modified an intermediate transfer member with an outer cured release layer with a silicone vinyl oil with a silicone hydride crosslinker, and cure catalyst for addition reaction carbon black and a silicone surfactant such as silicone surfactant polyether modified trisiloxane surfactant included in the cured release layer, as afore-described in Claim 1, where from Coyle the polyether modified trisiloxane of Soria as modified is Silwet 77 or has Silwet 77 combined with the polyether modified trisiloxane having similar purpose of surfactants for release coatings where Silwet 77 is a mixture of 84% polyalkyleneoxide modified 
Response to Arguments
Applicants’ amendments and accompanying arguments filed 7/06/2021 have been fully considered but they are not persuasive.  To the extent that applicants reiterate remarks with regards to the rejection under 35 U.S.C. 103 from its response filed on January 15, 2021, the responses to such remarks from the Office Action dated 4/05/2021 are also reiterated and incorporated herein by reference rather than duplicated herein.     
Applicants traverse the rejection of the pending Claims 1-7 under 35 U.S.C. 103 in regards to the cited references of Soria in view of Taniuchi further in view of Felder based the amendment to Claim 1 of a cured outer release layer including therein the silicone polymer matrix; carbon black; and trisiloxane surfactant because such incorporation allegedly clarifies that the trisiloxane surfactant is cured in the outer release layer. This is supported throughout the application as filed. See, e.g.,paragraph [00139] in that the effect on incorporation of carbon black and a trisiloxane surfactant into the outer release layer of an ITM on NDG formation was tested by incorporating the ITMs of Example 5 and Reference Example 2 into a printing apparatus and 1) combining at least one silicone oil, carbon black and a trisiloxane surfactant to form a pre-cure release layer composition; and curing the pre-cure release layer composition to form a release layer comprising a silicone polymer matrix, carbon black and a trisiloxane surfactant" (paragraph [0085]; and 2) the pre-cure release layer composition may be applied to a supportive portion of an intermediate transfer member and then cured to form an outer release layer on the supportive portion of the intermediate transfer member'' (paragraph [0035.  Applicant concludes the skilled artisan, upon review of the application as filed, would be aware that the pre-cure release layer composition contains at least one silicone oil, carbon black and a trisiloxane surfactant, and that that release composition (including the trisiloxane surfactant) is then cured to form the release layer.
In response Applicants position that a by the words “included therein” for silicone polymer matrix; carbon black; and a trisiloxane surfactant to a cured outer release layer would be understood by one skilled in the art that the pre-cure release layer composition contains at least one silicone oil, carbon black and a trisiloxane surfactant, and that that release composition (including the trisiloxane surfactant) is then cured to form the release layer is contrary to the Taniuchi reference as cited in the rejection.  Taniuchi discloses in example 3 and ¶s 0043-0045 and Figs 4B and 4C that a cured silicone rubber layer which includes a water soluble surfactant, which polyether modified trisiloxane is as evidenced from Knieriem has the water soluble surfactant ooze or bleed out with the silicone oil.  This oozing or bleeding out indicates that the water soluble surfactant and silicone oil are migratory in the layer to the surface of the layer further indicating such surfactant and oil are not stationary in the layer which would occur if they were cured into the layer.  Therefore although the surfactant and oil are included in the cured silicone release layer of Taniuchi they are not cured into the layer as shown by Taniuchi one skilled in the art of release layers and their components from the cited patent.  Therefore Applicants conclusion that the skilled artisan, upon review of the application as filed, would be aware that the pre-cure release layer composition containing at least one silicone oil, carbon black and a trisiloxane surfactant, and that that release composition (including the trisiloxane surfactant) is then cured to form the 
Further in response Applicants example 5 compared to reference example 2 shows example 5 with a particular viscosity of the pre-cure release layer and a particular amount of a particular type of surfactant as Silwet-77 while reference example 2 does not even have a surfactant.  Applicants’ pending claims are open to any amount and type of trisiloxane surfactant in Claim 1 and not just Silwet-77 for claims 1-7.  
Applicant continues to submit that it would not be reasonable to expect success by treating surfactants as generic (as in the substitution of Felder's surfactant for Taniuchi's surfactant), assuming that one surfactant can be easily and successfully substituted by another. The quote from Applicant's application as filed at paragraph [00145] supports the proposition that substituting a surfactant for a different surfactant does not necessarily lead to a successful/desired outcome.    
In response Applicants submission does not address the rejection as based on Soria in view of Taniuchi further in view of Felder provided in the last or this Office Action.  Such rejection was not based on a position of a merely generic surfactants but upon water soluble surfactants for a particular purpose as indicated in the rejection with motivation to combine the references with a reasonable expectation of success.  Applicant’s ¶ 00145 of the specification as filed only addresses sorbitan surfactants and dimethicone surfactants without any indication of water solubility.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787